PER Curiam.
The Court, after hearing argument of appellants’ and respondent’s attorneys upon a motion to dismiss the appeal herein, is satisfied that the notice of appeal was served with the bona fide intention of appealing to this Court, and that although the appellant failed to comply with the requirements of the statute in the preparation of the case for hearing on appeal, the failure to do so was due to such mistake as is contemplated by section 349 of the Code, and from which he is entitled to relief. '
. It is, therefore, ordered, that the motion to dismiss be, and the same is hereby, refused upon the following terms: That if the defendant so desires, the case shall be set down for hearing by this Court on Thursday, the 10th day of June, 1897, at 6 o’clock p. m. That if the appellant fails to comply with this requirement, the appeal shall be dismissed.